


110 HR 5735 IH: Virginia Tech Victims Campus Emergency

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5735
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mrs. McCarthy of New
			 York (for herself, Mr.
			 Ramstad, Mr. Etheridge,
			 and Mr. Poe) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to require
		  institutions of higher education to disclose their emergency response and
		  evacuation procedures.
	
	
		1.Short titleThis Act may be cited as the
			 Virginia Tech Victims Campus Emergency
			 Response Policy and Notification Act.
		2.Disclosure of
			 emergency response and evacuation procedures
			(a)AmendmentSection 485(f)(1) of the Higher Education
			 Act of 1965 (20 U.S.C. 1092(f)(1)) is amended by adding at the end the
			 following new subparagraph:
				
					(J)A statement of current campus policies
				regarding immediate emergency response and evacuation procedures, including the
				use of electronic and cellular communication (if appropriate), which shall
				include procedures—
						(i)to
				activate notification procedures for students and employees in not more than 30
				minutes after campus security authorities confirm, or State or local law
				enforcement agencies report and confirm to campus security authorities, that an
				emergency exists on campus or public property;
						(ii)to publicize
				emergency response and evacuation procedures on an annual basis in a manner
				designed to reach students and staff; and
						(iii)to test emergency
				response and evacuation procedures on an annual
				basis.
						.
			(b)RegulationsThe Secretary shall promulgate regulations
			 regarding the requirements applicable to an institution of higher education
			 under section 485(f)(1)(J) of the Higher Education Act of 1965 (as added by
			 subsection (a)) not later than April 1,
			 2009.
			(c)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect with
			 respect to any annual security report under section 485(f)(1) of the Higher
			 Education Act of 1965 (20 U.S.C. 1092(f)(1)) prepared by an institution of
			 higher education in calendar year 2009 and any subsequent calendar year.
			
